﻿EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Annual Report on Form 10-K of Superior Uniform Group, Inc. and Subsidiaries for the year ended December 31, 2016, of our reports dated February 23, 2017, included in its Registration Statement on Forms S-8 (File No. 333-105906 and File No. 333-188944) related to the financial statements as of December 31, 2016 and December 31, 2015 and for the three-year period ended December 31. 2016, and internal controls for the year ended December 31, 2016. /s/ Mayer Hoffman McCann P.C. Clearwater, Florida February 23, 2017
